Citation Nr: 1728257	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

2. Entitlement to service connection for a sinus disability.

3. Entitlement to service connection for sleep apnea, claimed as secondary to a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to January 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by RO. The Board remanded the claim in January 2017 for the Veteran to be afforded a hearing as he requested.

In a March 2017 letter, the RO informed the Veteran that his requested hearing had been rescheduled for April 2017. The Veteran failed to report for the rescheduled hearing. As the record does not indicate the Veteran has requested that the hearing be rescheduled, the request for a hearing is withdrawn. 38 C.F.R. § 20.704(d).  

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The merits of the claim of service connection for a sinus disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2008 rating decision, the AOJ declined to reopen a previously denied claim of service connection for a sinus disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The evidence added to the claims files subsequent to the September 2008 rating decision relates to an unestablished fact necessary to substantiate and is not cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The September 2008 rating decision that declined to reopen a claim of service connection for a sinus disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the September 2008 decision declining to reopen a claim of service connection for a sinus disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material - Sinus Disability

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO declined to reopen the Veteran's claim of service connection for a sinus disability in a September 2008 rating decision. In particular, the RO found that there continued to be no evidence demonstrating that the Veteran had a diagnosed chronic sinus disability during his period of service. The RO also determined that there continued to be no evidence demonstrating that the Veteran currently has been diagnosed by x-ray findings with a chronic sinus disability or that any sinus disability was related to his period of military service. 

The evidence in September 2008 included the previous rating decisions (March 1998, May 2003 and April 2007) denying the claim with service treatment records and post service treatment records considered thereof and post service treatment records dated from June 2006 to September 2008. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the September 2008 rating decision became final. 38 C.F.R. § 20.1103. 

In June 2011, the Veteran requested that his claim be reopened. The evidence received since the September 2008 rating decision includes various lay statements submitted by the Veteran asserting that he has a current sinus disability that onset due to event or incident of his period of service. 

A January 2009 private treatment record documents that review of the systems reflects the Veteran's complaint of nasal allergies, discharge and obstruction and sinus congestion. Physical examination of the ear, nose and throat showed that overall the oral mucosa was clear. A September 2010 VA treatment note reflects that the Veteran received follow-up treatment for allergic rhinitis and concerns of sinusitis. He reported having continued allergic rhinitis symptoms of sneezing, itching, runny eyes/nose. He denied experiencing significant nasal obstruction or congestion. He took nasal steroid and oral allergy medications and performed sinuses rinses. CT scan findings showed no signs of sinusitis or sinus abnormalities. A left nasal spur with reactive right turbinate hypertrophy was documented. The assessment was allergic rhinitis. 

A June 2012 VA sleep clinic treatment record documents that the Veteran was prescribed a course of moxifloxacin for his rhinitis/sinusitis and had been using saline washes and inhaled steroids for his nasal congestion with minimal relief. On physical examination, the diagnosis was sinusitis. An April 2016 VA treatment record documents a problem list of, in pertinent part, chronic unspecified sinusitis. Review of the systems reflects the Veteran's complaint of rhinorrhea, post nasal drainage, hoarseness and sore throat. Physical examination of the nose showed that the external looked normal and the mucosa and septum also appeared normal. 

This additional evidence is not cumulative in nature. Further, the evidence indicates that he has a current sinus disability. Existence of a current disability had not been established previously. This evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered. New and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a sinus disorder. 


ORDER

The application to reopen a claim for service connection for a sinus disability is granted.



REMAND

A VA examination is necessary to assess the Veteran's claim.    

The claim for entitlement to service connection for sleep apnea, claimed as secondary to a sinus disability is inextricably intertwined with the claim of service connection for a sinus disability and the Board will defer the issue until the requested development below has been completed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed sinus disability/allergic rhinitis. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Does the Veteran have a current sinus disability/allergic rhinitis that onset during service or as a result of event or incident of his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*An April 1979 Report of Medical History associated with his service enlistment examination documents the Veteran's report of a history of sinusitis. The examiner noted that the Veteran had mild sinusitis. VBMS Entry April 30, 1987, p. 39-40/94.

*A February 1981 service treatment record reflects the Veteran's complaint of green nasal discharge. He also complained of chest congestion. VBMS Entry April 30, 1987, p. 87/94.

*A November 1984 Report of Medical History documents the Veteran's report of a history of sinusitis. The examiner noted that the Veteran had occasional sinus problems. VBMS Entry April 30, 1987, p. 41-42/94.

*A June 2007VA treatment record documents the Veteran's complaint of much sinus trouble. The assessment, in pertinent part, was sinus. VBMS Entry September 3, 2008, p. 11-12/14.

*February 2008 nose CT scan findings showed minimal mucosal thickening with obstruction of the left ostiomeatal complex. VBMS Entry September 3, 2008, p.7/14.

*A July 2008 VA treatment record documents the Veteran's complaint of a 3 day history of sinus congestion. On examination, the identified problem was nasal sinusitis. VBMS Entry September 3, 2008, p.3-4/14. 

* A September 2010 VA treatment note reflects that the Veteran received follow-up treatment for allergic rhinitis and concerns of sinusitis. He reported having continued allergic rhinitis symptoms of sneezing, itching, runny eyes/nose. He denied experiencing significant nasal obstruction or congestion. He took nasal steroid and oral allergy medications and performed sinuses rinses. CT scan findings showed no signs of sinusitis or sinus abnormalities. A left nasal spur with reactive right turbinate hypertrophy was documented. The assessment was allergic rhinitis. VBMS Entry October 26, 2011, p.5-6/7.

*A June 2012 VA sleep clinic treatment record documents that the Veteran was prescribed a course of moxifloxacin for his rhinitis/sinusitis and had been using saline washes and inhaled steroids for his nasal congestion with minimal relief. On physical examination, the diagnosis was sinusitis. VBMS Entry September 28, 2016, p.179/618.

*An April 2016 VA treatment record documents a problem list of, in pertinent part, chronic unspecified sinusitis. Review of the systems reflects the Veteran's complaint of rhinorrhea, post nasal drainage, hoarseness and sore throat. Physical examination of the nose showed that the external looked normal and the mucosa and septum also appeared normal. VBMS Entry July 14, 2016, p.1-4/12.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development and undertaking any additional development that may be warranted for adjudication of the claim of service connection for sleep apnea, including examination, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


